DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on November 2, 2022 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 20170136166).
	Regarding claim 1, Chen discloses an apparatus (holder 120 in fig. 2) comprising: 
at least a first surface configured to accommodate a dialysate drain bag in a first predetermined position (see below, the bottom surface designated below is functionally capable of accommodating a dialysate drain bag); and 
at least a second surface configured to accommodate a dialysate analysis device in a second predetermined position (see below; the surface is shown to be configured to accommodate a removable detection device 130), 

    PNG
    media_image1.png
    282
    316
    media_image1.png
    Greyscale

such that when the dialysate drain bag is in the first predetermined position and the dialysate analysis device is in the second predetermined position, a light sensor of the dialysate analysis device is positioned to sense light passing through the dialysate drain bag (the examiner first notes that both the drain bag and the analysis device are functional limitations due to the “configured to accommodate” language above so that the surfaces of Chen merely need to be functionally capable of accommodating the bag/analysis device; however, Chen discloses that detection device 130 comprises a light sensor 136 in fig. 1 which is disclosed as being configured to sense light passing through container 110 in paragraph 25).
Regarding claim 2, Chen discloses a light-emitting device configured to emit light through the dialysate drain bag toward the light sensor of the dialysate analysis device (light emitting diode 138 in fig. 1; paragraph 25).
Regarding claim 3, Chen discloses the light-emitting device is further configured to operate responsive to instructions transmitted by the dialysate analysis device (paragraph 20 discloses that the processor executes instructions for controlling the detection unit 132, which includes the light emitting device 138).
Regarding claim 6, Chen discloses a wireless device configured to communicate with the dialysate analysis device (mobile device 141 in fig. 1; paragraph 32 discloses that the mobile device is configured to wirelessly communicate with the detection device 130).
Regarding claim 7, Chen discloses the dialysate analysis device is a smartphone (the examiner notes that the dialysate analysis device is considered a functional limitation due to the “configured to accommodate” language in claim 1; as detection device 130 is disclosed to be a “removable” detection device in paragraph 8, the second surface of Chen designated above is capable of accommodating an analysis device embodied as a smartphone instead).
Regarding claim 8, Chen discloses the first surface and the second surface are perpendicular faces of a body of the apparatus (see below, the walls of holder 120 form a body).

    PNG
    media_image2.png
    284
    382
    media_image2.png
    Greyscale

Regarding the body being “molded”, it is noted by the examiner that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself and does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 227 USPQ 964. Therefore, as the step of molding the body does not impart a physical limitation which differentiates over the prior art, Chen is considered as disclosing the limitation "molded body".
Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, as applied to claim 1 above, and further in view of Minkus (US 20140276375).
Regarding claim 4, Chen discloses all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose a scale configured to measure a weight of the dialysate drain bag when the dialysate drain bag is in the first predetermined position.
Minkus is directed towards a dialysis apparatus (fig. 11) comprising a scale configured to measure a weight of the dialysate drain bag when the dialysate drain bag is in the first predetermined position (scale 260 in fig. 11; paragraph 241).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the apparatus to comprise a scale under the container which is configured to measure a weight of the dialysate drain bag when the dialysate drain bag is in the first predetermined position, as Minkus teaches that this measurement is beneficial to track drain volume for patient volume control (paragraph 241).  
Regarding claim 5, in the modified apparatus of Chen, Minkus discloses the apparatus is further configured to transmit the weight of the dialysate drain bag to the dialysate analysis device (paragraph 241 discloses that the scale is configured to wirelessly send weight data via a transceiver, indicating that the scale is functionally capable of sending the weight to a data analysis device).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 17097299 in view of the teachings below (see table). 
Regarding claim 1, Claim 1 of the reference application claims all of the claimed limitations set forth in claim 1 of the instant application except in that the reference claim does not claim at least a second surface configured to accommodate a dialysate analysis device in a second predetermined position.
Chen teaches this limitation above (see discussion above).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the reference claim to claim at least a second surface configured to accommodate a dialysate analysis device in a second predetermined position since Chen teaches that this surface is beneficially placed to allow the light emitting diodes and sensors to emit and sense light through a dialysis container (paragraph 25).
Instant Claims
Ref Claims
Teaching
1
1
See discussion above
2
1
 
3
 
Chen teaches this limitation above.  It would have been obvious to have modified the reference claim to enable the light emitting device to be selectively controlled.
4
4
 
5
 
Minkus teaches this limitation above.  It would have been obvious to have modified the reference claim to enable a patient to keep track of drain volumes over time.
6
 
Chen teaches this limitation above.  It would have been obvious to have modified the reference claim to display the data analysis (paragraph 35).
7
 
Chen teaches this limitation above. It would have been obvious to have modified the reference claim as Chen teaches that the surface can removably hold devices.
8
 
Chen teaches this limitation above.  It would have been obvious to have modified the reference claim as Chen teaches that this configuration is useful for housing dialysis container and optical sensing.


This is a provisional nonstatutory double patenting rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jeppsson (US 7559913) appears to be capable of being used in a 102(a)(1) rejection.  For example, Jeppsson discloses an apparatus (fig. 18) having two surfaces which are configured to accommodate a dialysis bag (the bottom surface in fig. 18 is capable of holding a bag and a dialysate analysis device having a light sensor (10:61-11:6).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481. The examiner can normally be reached Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY B FREDRICKSON/           Examiner, Art Unit 3783